Citation Nr: 1616170	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Although the Veteran requested a Board hearing in a March 2012 Substantive Appeal, VA Form 9, he subsequently withdrew the hearing request in January 2016.  As such, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

With regard to the characterization of the appeal, the Board notes that, in a March 2016 informal hearing presentation, the Veteran's representative characterized the claim as entitlement to a TDIU prior to November 5, 2012.  Such characterization was, presumably, made due to a rating decision dated in September 2013 wherein the RO assigned a combined disability evaluation of 100 percent effective November 5, 2012.  However, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  Subsequently, the Court determined that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

Accordingly, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating had been previously granted due to the combined impact of the Veteran's service-connected disabilities, VA must still consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) was warranted on a stand-alone basis for any of the Veteran's service-connected disorders.  As such, the Board has characterized the claim as entitlement to a TDIU during the entire pendency of the appeal.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for hypertensive cardiovascular heart disease (60 percent disabling); bladder dysfunction associated with diabetes mellitus, type II (40 percent disabling); diabetes mellitus, type II (20 percent disabling); peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II (20 percent disabling); peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II (20 percent disabling); bilateral hearing loss (20 percent disabling); left shoulder dislocation, post-operative (10 percent disabling); bilateral tinnitus (10 percent disabling); bilateral cataract removal and glaucoma associated with diabetes mellitus, type II (10 percent disabling); bilateral tinea pedis associated with diabetes mellitus, type II (10 percent disabling); erectile dysfunction associated with diabetes mellitus, type II (noncompensable); peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II (noncompensable); and peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II (noncompensable); resulting in a combined disability rating of 100 percent.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran submitted a formal claim for a TDIU in May 2007 wherein he noted that he last worked in 2001 as a customer service agent for the United States Postal Service (USPS).  Specifically, in August 2007 correspondence, the Veteran wrote that he planned to work until he was 65 years old (i.e., 2004) but that, in 2000/2001, he started to urinate very often and could not control his bladder/bowel movements.  He was told that the medication for his service-connected hypertension was the cause of this.  He became fed up with the embarrassment and retired at the age of 62 in November 2001.  Notably, the Veteran was service connected for hypertension at 10 percent disabling effective September 1, 1982 and was service connected for bladder dysfunction associated with diabetes mellitus at 20 percent disabling effective January 9, 2007.  

In connection with the Veteran's claim, he was afforded VA contract examinations in May and June 2008 to assess the current severity of the Veteran's service-connected disabilities and to determine the functional impairment caused by his service-connected disabilities, to include the effect of these disabilities on the Veteran's ability to perform physical and sedentary activities of employment.  A May 2008 VA contract audiology examiner wrote that the Veteran was moderately functionally limited in the daily living activity of hearing, especially in the presence of background noise.  This, according to the examiner will negatively impact his ability to perform physical and sedentary activities of daily living where verbal communication is required, particularly in noisy environments.  In a June 2008 VA contract examination pertaining to the Veteran's service-connected left shoulder, heart, bladder, and bilateral lower extremity disabilities, it was noted that the Veteran had urinary incontinence and could not perform heavy lifting.  The Veteran was also afforded a VA contract eye examination in May 2008 but no opinion was given regarding the functional effects of the Veteran's bilateral eye disabilities.  

The Veteran's initial claim for a TDIU was denied by rating decision dated in August 2008 and, in April 2009, within one year of the August 2008 denial of a TDIU, the Veteran submitted a second claim for a TDIU.  In connection with this claim, the Veteran submitted a statement from Dr. J.D.M., the Veteran's private treating physician, in December 2008 wherein it was noted that the Veteran was unable to engage in gainful employment as a result of multitude of medical problems, to include the Veteran's service-connected diabetes mellitus, peripheral neuropathy, hearing loss, tinnitus, and heart disorders.  A TDIU was denied a second time by rating decision dated in May 2009 and, thereafter, the Veteran perfected an appeal of this decision.  

At the time of the Veteran's initial May 2007 claim for a TDIU, the Veteran was service connected for hypertensive cardiovascular heart disease (30 percent disabling); bladder dysfunction associated with diabetes mellitus, type II (20 percent disabling); diabetes mellitus, type II (20 percent disabling); peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II (20 percent disabling); peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II (20 percent disabling); left shoulder dislocation, post-operative (10 percent disabling); bilateral tinnitus (10 percent disabling); bilateral cataract removal and glaucoma associated with diabetes mellitus, type II (10 percent disabling); bilateral tinea pedis associated with diabetes mellitus, type II (10 percent disabling); bilateral hearing loss (noncompensable); and erectile dysfunction associated with diabetes mellitus, type II (noncompensable).  The Veteran had a combined disability rating of 80 percent effective October 12, 2006.

Notably, since the May 2009 rating decision on appeal denying a TDIU, by rating decision dated in September 2013, the RO assigned a combined disability evaluation of 100 percent effective November 5, 2012.  Since November 5, 2012, the Veteran has been service connected for hypertensive cardiovascular heart disease (60 percent disabling); bladder dysfunction associated with diabetes mellitus, type II (40 percent disabling); diabetes mellitus, type II (20 percent disabling); peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II (20 percent disabling); peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II (20 percent disabling); bilateral hearing loss (20 percent disabling); left shoulder dislocation, post-operative (10 percent disabling); bilateral tinnitus (10 percent disabling); bilateral cataract removal and glaucoma associated with diabetes mellitus, type II (10 percent disabling); bilateral tinea pedis associated with diabetes mellitus, type II (10 percent disabling); erectile dysfunction associated with diabetes mellitus, type II (noncompensable); peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II (noncompensable); and peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II (noncompensable).  As such, the Veteran has a combined disability rating of 100 percent effective November 5, 2012.


In this case, the Veteran has met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16 since October 12, 2006.  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities render him unemployable.  As above, in a December 2008 statement Dr. J.D.M. wrote that the Veteran was unable to engage in gainful employment as a result of multitude of medical problems, to his service-connected diabetes mellitus, peripheral neuropathy, hearing loss, tinnitus, and heart disorders.  Also, the May 2008 VA contract audiologist found that the Veteran's service-connected hearing loss negatively impacted his ability to perform physical and sedentary activities of daily living where verbal communication is required, particularly in noisy environments and a June 2008 VA contract examiner noted that the Veteran had urinary incontinence and could not perform heavy lifting.  While these opinions are not entirely conclusive, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


